Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1-5 through 7-10 were considered.

Response to Amendment
2.	This action is in response to communication filed on 04/12/2021.
a. Claims 1-5, and 7-10 are pending in this application. 
b. Claims 1 and 7 has been amended.
c. Claims 6, and 11 has been canceled. Claims 12-17 were previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 5-7 of REMARKS, filed on 04/12/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are moot in view of new grounds of rejection (i.e. newly added reference Clewley). Additionally, in the response filed, applicant argues in substance that:
a. “Rosenberg does not teach sending a reply containing integration data and instructing the routing server to transmit the reply to the second computing device. Further, Applicant submits that Rosenberg does not appear to disclose sending a single reply.” (Remarks, page 5)

	
b. “Rosenberg does not disclose the aspect of sending a single reply message containing the response data and the integration data” (Remarks, page 7)
	Regarding the applicant’s remarks that Rosenberg does not disclose limitation “sending a single integration reply containing (i) the response data and (ii) the integration response data” in claim 7, Examiner disagrees. Rosenberg in [217] discloses that the @flamenco is inserted into the reply message, here reply message is the response data and the “@flamenco” is the integration data. Therefore, above limitation is sufficiently disclosed by Rosenberg reference.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US 2017/0250936 A1) hereafter Rosenberg in view of Gandhi (US 2014/0052633 A1) further in view of Clewley et al. (US 2010/0017810 A1) hereafter Clewley.

Regarding claim 1, Rosenberg teaches a method of autonomous messaging integration at a computing device executing a primary autonomous messaging application (Fig. 9, front-end server 935), comprising: 
receiving a first message from a client device ([161]: text entered or selected for entry in a text entry display area may be communicated to the messaging server 110 of the messaging system 100 for analysis, the providing of suggestions, or other operations (i.e. receiving first message from client). Fig. 5A and [185] shows receiving message from client in the message thread); 
responsive to receiving the first message, obtaining response data corresponding to the message ([187]: In response the messaging client may retrieve and display a plurality of suggested services, such as may correspond to suggests bots (i.e. obtain response corresponding to the message)).
	determining whether the first message corresponds to an integration identifier stored in the memory ([189]: The messaging system 100 may have a registry of relevant keywords and may examine the contents of messaging interactions to identify and extract those keywords as a basis for selecting and ranking messaging bots (i.e. determine if message includes keyword identifier to select the bot)), the integration identifier identifying a second computing device executing a secondary autonomous messaging application ([189]: a mention of "ride" or "transport" may prompt the suggestion of transportation-related service (i.e. the keywords are associated with the keyword identifier of the service bots))
when the determination is affirmative ([191]: keywords related to "movies" and "transportation" may be extracted or inferred. A plurality of providers related to movies may be selected, such as a ticket-vendor service and a movie-theater operator (i.e. when keyword matches to the providers); 
	sending a reply message (Fig. 5B(530) and [187]: A user may select a trigger in a messaging thread interface. In response the messaging client may retrieve and display a plurality of suggested services, such as may correspond to suggests bots (i.e. sending reply with bot information)). 
	Rosenberg however does not teach generating integration data including the integration identifier; sending a single reply containing (i) the response data, (ii) a destination identifier corresponding to the client device, instructing a routing server separate from the primary autonomous messaging application, to transmit the reply to the client device, and (iii) the integration data, instructing the routing server to transmit the reply to the secondary autonomous messaging application; and receiving a second message from the client device and containing integration response data, wherein the integration response data does not include an address of the secondary autonomous messaging application and directing the message to the secondary autonomous messaging application based on the integration data.
	Gandhi teaches generating integration data including the integration identifier (fig. 1(102, 148) and [32]: Sender 102 can configure the actionable text either to accept funds from recipient 104 or to transfer funds to recipient 104 during the chat session. Sender 102 may configure the chat so that the symbol “$?” or the message, “Can you send me $20?” triggers a request for funds to recipient 104 (i.e. since the message is created during the chat session it a reply message). [12, 36]: At step 206, sender 102 types in or otherwise enters actionable text to make or receive a payment. The actionable text causes a payment provider application programming interface (API), such as PayPal send API, to start. A payment request from chat server 134 is sent to payment provider server 148, and payment provider server 148 responds to the request (i.e. the actionable text generated by 102 have identifier of payment application such as PayPal and triggers them)); 
	sending a single reply containing (i) the response data ([32]: Sender 102 can configure the actionable text either to accept funds from recipient 104 or to transfer funds to recipient 104 during the chat session. Sender 102 may configure the chat so that the symbol “$?” or the message, “Can you send me $20?” triggers a request for funds to recipient 104 (i.e. Since the message is created during the chat session it a reply message and reply containing response data)), (ii) a destination identifier corresponding to the client device, instructing a routing server separate from the primary autonomous messaging application, to transmit the reply to the client device ([32, 34]: Sender 102 can configure the actionable text either to accept funds from recipient 104 or to transfer funds to recipient 104 during the chat session. Sender 102 can configure the actionable text either to accept funds from recipient 104 during the chat session. At step 204, sender 102 or recipient 104 establishes a chat session on the chat server 134 through the network 136 (i.e. sender 102 is a primary messaging application, server 134 is a routing server). [36]: At step 206, sender 102 types in or otherwise enters actionable text to make or receive a payment. The actionable text may be received by one or more participants in the chat session, including recipient 104 (i.e. chat reply having destination ID of recipient 104 which is the participant of the chat session. Here, chat session is between 102 and 104 and routing server 134 is a separate from 102 transmitting message to recipient 104)), and (iii) the integration data, instructing the routing server to transmit the reply to the secondary autonomous messaging application ([31]: sender 102 configures or sets up a chat to accept actionable text regarding payment. The actionable text may include any customized arrangement or combination of letters, numbers, and/or symbols (i.e. actionable text is a single message including conversation message with arrangement to integrate payment application. Example is given in [31-32]). [36]: At step 206, sender 102 types in or otherwise enters actionable text to make or receive a payment. The actionable text causes a payment provider application programming interface (API), such as PayPal send API, to start (i.e. actionable text includes integration identifier of payment application such as PayPal).  A payment request from chat server 134 is sent to payment provider server 148, and payment provider server 148 responds to the request (i.e. routing server 134 transmits payment request text to secondary application such as 148 or PayPal)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenberg to incorporate the teachings of Gandhi and single reply containing the response data,  the destination identifier, instructing the routing server (Gandhi, [31]).
	Rosenberg in view of Gandhi however does not teach receiving a second message from the client device and containing integration response data, wherein the integration response data does not include an address of the secondary autonomous messaging application and directing the message to the secondary autonomous messaging application based on the integration data.
	Clewley teaches receiving a second message from the client device and containing integration response data (fig. 6(620) and [54-55]: Block 610 comprises receiving a message in a primary message application. Block 620 comprises determining if the message received at block 610 is associated with the secondary application. A “yes” determination at block 620 can result from the examination determining that a particular message (e.g. message M) was handled by server 62 (i.e. that message M is associated with application 64). Thus, it will now be apparent that message M includes some form of flag or other indicium that permits the determination made at block 620 (i.e. receive message from client containing data for secondary application)), wherein the integration response data does not include an address of the secondary autonomous  ([55]: Block 620 comprises determining if the message received at block 610 is associated with the secondary application. A “yes” determination at block 620 can result from the examination determining that a particular message (e.g. message M) was handled by server 62 (i.e. that message M is associated with application 64) (i.e. message does not include address of secondary application)) and directing the message to the secondary autonomous messaging application based on the integration data ([57]: Block 635 comprises determining whether the secondary application is required. if a “yes” determination is made at block 635, then method 600 advanced to block 640 at which point secondary application 90 is invoked (i.e. invoking secondary application based on message data)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenberg in view of Gandhi to incorporate the teachings of Clewley and receiving a second message from the client device containing integration response data, wherein the integration response data does not include an address of the secondary autonomous messaging application and directing the message to the secondary autonomous messaging application based on the integration data. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine if the message received is (Clewley, [54]).

Regarding claim 2, Rosenberg in view Gandhi and Clewley teaches the method of claim 1.
	Rosenberg further teaches wherein obtaining the response data comprises selecting one of a plurality of response data records in the memory based on the message received from the client device ([187, 189]: In response the messaging client may retrieve and display a plurality of suggested services, such as may correspond to suggests bots (i.e. select services for response data based on message received).
	the response data record containing keywords selectable at the client device following transmission of the reply to the client device ([207-208]: The messaging system 100 may generate particular suggested bots 805. Selecting a suggested bot may automatically complete the text entry field with the complete alias for the selected bot. (i.e. response data contains selectable keywords after transmission of reply)). 
	
Regarding claim 3, Rosenberg in view of Gandhi and Clewley teaches the method of claim 2. 
	Rosenberg further teaches wherein determining whether the message corresponds to an integration identifier comprises determining whether the ([187]: The plurality of suggested services may be automatically displayed on response to the messaging client and/or messaging system 100 detecting a trigger (i.e. determine if the selected service matches with the trigger or keyword identifier). The triggered controls 530 may comprise a plurality of messaging bot options. A messaging bot option 535 may comprise a particular bot associated with a particular service). 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US 2017/0250936 A1) hereafter Rosenberg in view of Gandhi (US 2014/0052633 A1) and Clewley et al. (US 2010/0017810 A1) hereafter Clewley further in view of Plumb et al. (US 2017/0289070 A1) hereafter Plumb.

Regarding claim 4, Rosenberg in view of Gandhi and Clewley teaches the method of claim 1. 
Rosenberg further teaches the reply including a body element comprising the response data, an addressing element containing the destination identifier (Fig. 5B(530) and [187]: A user may select a trigger in a messaging thread interface. In response the messaging client may retrieve and display a plurality of suggested services, such as may correspond to suggests bots (i.e. sending reply with bot information (i.e. reply contain body having suggested service and address of the user to send and display response)).
	Rosenberg in view of Gandhi and Clewley however does not teach the reply including an integration element containing the integration data.
	Plumb teaches an integration element containing the integration data ([147-148]: the bot provisioning service 110 retrieves the contact data (i.e. integration identifier) of the matching secondary bots and forwards them to the bot 108 in step 604. Once the relevant contact data has been received by the bot 108, it is transmitted, in step 606, to the user terminal 106 (i.e. integration element contain integration data)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenberg in view of Gandhi and Clewley to further incorporate the teachings of Plumb and integration element contain integration data. One of ordinary skilled in the art would have been motivated to combine the teachings in order to forward the contact data of the matching bots (Plumb, [149]).
 
Regarding claim 5, Rosenberg in view of Gandhi, Clewley and Plumb teaches the method of claim 4. 
Plumb further teaches wherein the integration data includes an identifier of the second computing device ([147-148]: the bot provisioning service 110 retrieves the contact data (i.e. bot identifier/address) of the matching secondary bots and forwards them to the bot 108 in step 604. Once the relevant contact data has been received by the bot 108, it is transmitted, in step 606, to the user terminal 106 (i.e. integration data contain bot identifier)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenberg in view of Gandhi, Clewley and Plumb to further incorporate the teachings of Plumb and integration data includes identifier of the second computing device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to forward the contact data of the matching bots (Plumb, [149]).

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US 2017/0250936 A1) hereafter Rosenberg in view of Sun (US 2014/0324994 A1),  Palakovitch (US 2016/0099892) hereafter Palakovitch and Clewley et al. (US 2010/0017810 A1) hereafter Clewley.

Regarding claim 7, Rosenberg teaches a method of autonomous messaging integration at a computing device executing a secondary autonomous messaging application (fig. 8D and [216-217]: The bot service (i.e. @flamenco)), comprising: 
receiving a first message addressed to the computing device and containing a sender identifier corresponding to a primary computing device executing a primary autonomous messaging application ([216]: An in-thread bot command 880 entered via the text entry field for a message thread may be distributed as a message within the message thread.  The in-thread bot command 880 may further be provided to the bot service (i.e. receive message from server (sender id is of server) addressed to bot (message addressed to computing device - @flamenco)). The bot service may reply to the in-thread bot command 880 with an in-thread bot response 885); 
responsive to receiving the first message, obtaining response data corresponding to the message ([217]: The bot service may reply to the in-thread bot command 880 with an in-thread bot response 885 (i.e. obtain response data)); 
	generating integration response data, including an integration addressing element identifying the primary computing device and the client device ([217]: The in-thread bot response 885 may be inserted into the message thread. The in-thread bot response 885 may comprise a response generated by the bot service in response to the in-thread bot command 880 (i.e. in thread bot command is received from client through the server, the response data is sent to client through server and therefore includes the element identifying the message is sent to server and to the client as shown in fig. 10)); and 
	sending a single integration reply containing (i) the response data ([217]: The in-thread bot response 885 may be inserted into the message thread (i.e. the reply from secondary application (@flamenco) contain response data 885)) and (ii) the integration response data ([217]: The in-thread bot response 885 may comprise a response generated by the bot service in response to the in-thread bot command 880 (i.e. response containing response data send to server and further to the user by @flamenco)).  
	Rosenberg however does not teach determining whether the first message includes integration data identifying the computing device and a client device; sending an integration reply, instructing a routing server separate from the primary autonomous messaging application, to transmit the integration reply to the primary computing device and the client device; andGowling WLG (Canada) LLPPage 3Ser.no. 15/474,526Amendment dated April 12, 2021 In Reply to Office Action dated January 14, 2021receiving a second message addressed to the computing device and containing integration response data, wherein the integration response data does not include an address of the secondary autonomous messaging application and directing the message to the secondary autonomous messaging application based on the integration data.
	Sun teaches determining whether the first message includes integration data identifying the computing device and a client device ([69]: The user IDs will be automatically added in the content of the message, for example, subsequent to the tag (i.e. tag includes the user IDs of the group member). [74]: Determines separately whether the message includes the tag by searching the content of the message for the tag (i.e. determine if message have data identifying computing device and client device)); when the determination is affirmative ([74]: when the message includes the tag, and when the user ID of its user is included in the message, then the second client device will output a new message notification in a predetermined format.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenberg to incorporate the teachings of Sun and determine if message integration data identifying the computing system and a client device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine if second device should output a new message notification (Sun, [74]).
Rosenberg in view of Sun however does not explicitly teach sending an integration reply, instructing a routing server separate from the primary autonomous messaging application, to transmit the integration reply to the primary computing device and the client device; and receiving a second message addressed to the computing device and containing integration response data, wherein the integration response data does not include an address of the secondary autonomous messaging application and directing the message to the secondary autonomous messaging application based on the integration data.
Palakovitch teaches sending an integration reply, instructing a routing server separate from the primary autonomous messaging application ([47]: The chat server 102 provides real-time chat functionalities by routing communications between the end user 106, one or more live agents 116A-116J, a supervisor live agent 116K, and/or one or more virtual agents 114A-114N (i.e. the server 102 is separate from the messaging agents application)), to transmit the integration reply to the primary computing device and the client device (fig. 4(426, 472) and [97, 105-106]: the chat server 102 receives a chat escalation or chat de-escalation indicator from the currently-assigned agent (i.e. from secondary messaging application) . The chat server 102 may then update the chat log 550 based upon the determination of block 535, and the flow may continue with block 510 (i.e. also the flow continues to 530, 560 where routing server 102 receives message to be forwarded to client device and live or virtual agent, where received message includes the sender/user identifier, network address of the end user or agent and indicator of an escalation or de-escalation of chat as described in [27])).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenberg in view of Sun to incorporate the teachings of Palakovitch and integration reply containing the response data, instructing the routing server separate from primary messaging application to transmit reply to the primary computing device and client device. One of ordinary skilled in the art would have been motivated to combine the teachings in order for improved real-time chat service (Palakovitch, [100]).

Rosenberg in view of Sun and Palakovitch however does not teach receiving a second message addressed to the computing device and containing integration response data, wherein the integration response data does not include an address of the secondary autonomous messaging application and directing the message to the secondary autonomous messaging application based on the integration data.
	Clewley teaches receiving a second message addressed to the computing device and containing integration response data (fig. 6(620) and [54-55]: Block 610 comprises receiving a message in a primary message application. Block 620 comprises determining if the message received at block 610 is associated with the secondary application. A “yes” determination at block 620 can result from the examination determining that a particular message (e.g. message M) was handled by server 62 (i.e. that message M is associated with application 64). Thus, it will now be apparent that message M includes some form of flag or other indicium that permits the determination made at block 620 (i.e. receive message from client containing data for secondary application)), wherein the integration response data does not include an address of the secondary autonomous messaging application ([55]: Block 620 comprises determining if the message received at block 610 is associated with the secondary application. A “yes” determination at block 620 can result from the examination determining that a particular message (e.g. message M) was handled by server 62 (i.e. that message M is associated with application 64) (i.e. message does not include address of secondary application)) and directing the message to the secondary autonomous messaging application based on the integration data ([57]: Block 635 comprises determining whether the secondary application is required. if a “yes” determination is made at block 635, then method 600 advanced to block 640 at which point secondary application 90 is invoked (i.e. invoking secondary application based on message data)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenberg in view of Sun and Palakovitch to incorporate the teachings of Clewley and receiving a second message from the client device containing integration response data, wherein the integration response data does not include an address of the secondary autonomous messaging application and directing the message to the secondary autonomous messaging application based on the integration data. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine if the message received is associated with different application and take any appropriate action (Clewley, [54]).

Regarding claim 8, Rosenberg in view of Sun, Palakovitch and Clewley teaches the method of claim 7.
Rosenberg further teaches the integration response data including an additional integration element containing an identifier of the computing device ([217]: The in-thread bot response 885 may comprise a response generated by the bot service in response to the in-thread bot command 880 (i.e. response contains sender identifier))

Regarding claim 9, Rosenberg in view of Sun, Palakovitch and Clewley teaches the method of claim 7.
Rosenberg further teaches wherein obtaining the response data comprises selecting one of a plurality of response data records in the memory based on the message received from the client device ([217]: The bot service may reply to the in-thread bot command 880 with an in-thread bot response 885 (i.e. obtain response data based on in-thread bot command)).
	the response data record containing keywords selectable at the client device following transmission of the reply to the client device ([217]: the in-thread bot response 885 comprises in-thread bot controls 890 empowering the user to take action related to the in-thread bot response 885 (i.e. keyword selectable). The user may also be empowered to responds to the in-thread bot response 885 using additional bot commands entered via the text entry field and transmitted out as elements of the message thread).
	
	Regarding claim 10, Rosenberg in view of Sun, Palakovitch and Clewley teaches the method of claim 7.
Rosenberg teaches the integration reply further including a main addressing element containing an identifier of the computing device ([217]: The in-thread bot response 885 may comprise a response generated by the bot service in response to the in-thread bot command 880 (i.e. sender address of response contains identifier of bot))

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Brown et al., US 2015/0185996 A1: Virtual Assistant Team Identification; This reference describes the process of adding virtual assistants in the conversation user interface to perform specialized tasks for the user (see fig. 11, 16 and [171-179). 
b. Colombo et al., US 2014/0243028 A1: Enhanced Text Messaging Service; This reference describes the process of acquiring/extracting the terms in the text message and provides relevant information (see fig. 3, 7A-7H and [25]).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453